Citation Nr: 1647399	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-15 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for the residuals of a bilateral eye injury with evidence of early cataracts, currently assigned a 20 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967, and from October 1969 to June 1993. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. A hearing before the undersigned Acting Veterans Law Judge at the RO was held in August 2010.

The Board issued a decision remanding the matter to the Agency of Original Jurisdiction (AOJ) in January 2015. As sufficient efforts were made to obtain the noted medical records and the requested medical examination and opinion evidence was obtained, the Board finds the remand directives have been substantially complied with, and that matter is again before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Residuals of a bilateral eye injury with evidence of early cataracts is manifested by best corrected and uncorrected distance vision of not better than 20/100 in the left eye and 20/40 best corrected and uncorrected distance vision in the right eye for the entire appeal period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected residuals of a bilateral eye injury with evidence of early cataracts have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.79, Diagnostic Code (DC) 6066 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA's duty to notify was satisfied by a letter dated in January 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs) and VA medical records are in the file. The Social Security Administration was contacted, but informed VA in December 2010 that no records were available. The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. In fact, in May 2015 he indicated that all evidence had been submitted to the Board, and that he wanted the Board to proceed with the adjudication of this appeal.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. See Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2016).

The Veteran was provided appropriate VA examinations, most recently in May 2015. The VA examination report is thorough and supported by the other treatment evidence of record. The examining ophthalmologist reviewed the record and discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria. The examination report also discussed the impact of the disability on the Veteran's daily living. While the Board acknowledges that the actual visual field charts were not included in the examination report, the examiner noted that copies of the visual fields were turned in to the "CP administration office" and he did not have copies of the test results. He discussed the reports in detail, and, significantly, explained why any visual field deficiency present was not relevant to the service-connected disability. As visual field defects do not have any impact on the rating of the disability at issue, the Board does not find that remand for an attempt to locate such charts for technical compliance with 38 C.F.R. § 4.77(a) would be in any way beneficial to the Veteran. Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the May 2015 examination report in this case is adequate upon which to base a decision. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses. 38 C.F.R. § 4.75 (2008); 38 C.F.R. § 4.76 (2016). 

The Veteran's service-connected residuals of a bilateral eye injury with evidence of early cataracts has been rated 20 percent under 38 C.F.R. § 4.79, Code 6077. The Board notes that Code 6077 was amended effective December 10, 2008. See 73 Fed. Reg. 66543-54 (Nov. 10, 2008). From December 10, 2008, Diagnostic Codes 6061 - 6066 contain the criteria to evaluate impairment of central visual acuity. 38 C.F.R. § 4.79 (2016).

The rating criteria contemplating diseases of the eye direct require the rater to evaluate the disability on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. 38 C.F.R. § 4.79, Codes 6000-6009. The evidence does not show, nor has the Veteran asserted, incapacitating episodes related to his service-connected bilateral eye disability during the current appeal period; and the rating criteria pertaining to such are thus not applicable in the present appeal. Id.

The provisions of 38 C.F.R. § 4.79, DCs 6061 to 6066, pertain to impairment of central visual acuity. Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present. However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity. 38 C.F.R. § 4.76 (b) (2016). 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes. 38 C.F.R. § 4.84a, DCs 6078, 6079 (2008); 38 C.F.R. § 4.79, DC 6066 (2016).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity of 20/70 in one eye and 20/50 in the other eye. 38 C.F.R. § 4.84a, DCs 6077, 6078 (2008); 38 C.F.R. § 4.79, DC 6066 (2016).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye. 38 C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye. 38 C.F.R. § 4.84a, DCs, 6066, 6070, 6073, 6076 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively. 38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076, 6078 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively. 38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200. 38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/200; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200. 38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/200; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200. 38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/200; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes. 38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, 6071 (2008); 38 C.F.R. § 4.79, DCs 6064 and 6065 (2016).

The Veteran's increased rating claim for bilateral eye disability was received in September 2009, thus the prior rating criteria are not applicable in the present appeal. The Board will thus consider the applicability of the amended rating schedule. A 20 percent rating has been effect since February 2007 under the former DC 6077 based on a March 2007 examination showing corrected visual acuity at distance of 20/25 in the right eye and 20/200 +1 in the left eye.

Outpatient treatment records from VAMC Columbia, dated in April 2009 show complaints of sensitivity to glares and headaches. Examination showed visual acuity was 20/25 in the right eye and 20/100 in the left eye. The examiner diagnosed idiopathic optic atrophy of the left eye and bilateral cataracts. 

At VA examination in January 2010, the Veteran reported a history of bilateral eye injury inasmuch as a battery blew up in his eyes, he did welding in service and generally had a lot of injuries to the eyes. No claims file was reviewed. The Veteran complained of bilateral decreased vision, blurred vision, and distorted vision but denied diplopia or visual field defects. He reported he experienced epiphora, dryness and burning of the eyes as well as floaters. Examination showed best corrected visual acuity in the right eye was 20/25 and in the left eye was 20/200. Visual fields were full in the right eye but the left eye was largely constricted. Extraocular motility was full and there were 1+ nuclear sclerosing cataracts bilaterally. The examiner diagnosed optic nerve pallor of the left eye with bilateral cataracts and floaters. Cataracts were not visually significant and dry eye was mild.

VA examination dated in June 2010, shows uncorrected visual acuity at distance of the right eye is 20/30 and left eye 20/100. Uncorrected visual acuity at near of the right eye is 20/400 and left eye 20/400. Corrected visual acuity did not improve the right or left eye at distance or near vision. He denied history of trauma. The examiner reported that the claims file was not reviewed. Current glasses had tinted plano distance only glasses for photosensitivity but the Veteran reported that the glasses did not help with vision during the daytime. Visual field of the right eye showed confrontation visual field was slow to finger count of the right eye. Extraocular motility was full range of motion both eyes. External exam was within normal limits. Pupils were equal round and reactive. Negative APD (afferent pupillary defect). Intraocular pressures measured 14 x 14 Goldmann applanation tonometry. Anterior segment examination was remarkable for nasal and temporal pingueculae, both eyes. Lens showed +1 nuclear sclerotic cataract right eye and left eye. Posterior segment exam showed the right eye was remarkable for CD ratio of 0.3 x 0.3 and moderate vitreal pinguecula. The left eye was remarkable for a CD ratio of 0.35 x 0.35 pale optic nerve, inferior nasal tissue rim only, all other structures within normal limits. Diagnoses were cataracts both eyes consistent with patient's age, pinguecula both eyes not affecting vision, optic atrophy of unknown etiology of the left eye causing reduced visual field and visual acuity. 

At his August 2012 hearing before the undersigned, the Veteran testified that he had trouble driving at night and during rain. He had trouble with loss of sight in the left eye. He last worked in 1997 but stopped mostly due to his back. He wears an eye patch due to eye strain. He noted that he was bothered by black spots in his vision. He considerers himself blind in the left eye. 

In January 2015, the Board remanded this matter in part to obtain a VA examination with opinion based on a review of the entire claims folder as to the current manifestations of the service-connected eye condition. In May 2015, the Veteran was afforded a VA eye conditions examination by an ophthalmologist that reviewed the record. Both corrected and uncorrected visual acuity at distance was 20/40 in the right eye and 20/100 in the left eye. Uncorrected visual acuity at near was 20/200 in the right eye and 20/100 in the left eye. The corrected visual acuity at near was 20/40 in the right eye and 20/100 in the left eye. The diagnoses were optic atrophy and cataracts. The examiner noted that the Veteran reported loss of vision in the left eye since 1970s while welding in service, as well as having a battery explode in his eyes while in service. He did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse. Pupils were round and reactive to light. The left eye had a pupillary defect present described as 2+apd. He did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye or corneal irregularity that resulted in severe irregular astigmatism. There was no diplopia. Eye pressure was 15 bilaterally. Slit lamp and external eye exam were normal as to lids, lashes, conjunctiva, sclera, cornea, anterior chamber and iris. Both the left and right lens had 1+ns (nuclear sclerotic) with trace cortical spoking on the right and 1+ cortical spoking on the left. Fundus abnormality included optic disc on left ".2/.2, pallor sup and temp." Visual field defect included loss of inferior half of visual field in the left eye, with scotoma affecting at least 1/4 of the visual field in the right eye. He did not have statutory blindness. 

The examining ophthalmologist identified the current eye conditions as cataract and other lens conditions, and optic neuropathy and other disc conditions. Cataracts were pre-operative and present bilaterally. There was no aphakia or dislocation of crystalline lens. There was no decrease in visual acuity or other visual impairment attributable to the cataracts. The reduced visual acuity and visual field noted in this examination were considered by the examiner to be due to the optic neuropathy/optic atrophy of the left eye. The Veteran had no other eye conditions, pertinent physical findings, complications, conditions, signs and/or symptoms related to the service-connected eye condition. There was no scarring or disfigurement attributable to any eye condition. There had been no incapacitating episodes attributable to any eye conditions in the past 12 months. 

The examiner assessed the following:

At this time, I do not see any residuals of "battery acid to the eyes" as described by patient in service. He does have optic atrophy of the left optic nerve head but review of many eye examinations shows no cause of the atrophy. The veteran denies any blunt trauma to the left eye or any sudden vision loss of the left eye. The reduction of visual acuity and visual field in the left eye is directly related to the optic nerve head atrophy however the cause of the atrophy is unknown. Optic Atrophy can occur for many reasons and to diagnosis one as the reason would be mere speculation at this time. Review of exams at Dorn VA does not show a reduction of bilateral visual acuity or of the left eye since Jan. 2009. 

[C]opies of the visual fields were turned into CP admin office. I do not have copies of the test results.

Additional outpatient VA treatment records refect that the Veteran's diagnoses include idiopathic optic atrophy, left eye; refractive error; mixed cataracts bilaterally, and dry eye syndrome bilaterally. The Veteran has been given an eye patch for the left eye to relieve eye strain. He is on the eye medication carboxymethylcellulose NA 1% solution, to be used four times per day. At an optometry consultation in March 2011, he complained of eye strain in the left eye because of blurred vision. Visual acuity was 20/30 +2 in the right eye and 20/100 in the left eye. Best corrected visual acuity was 20/25 right, 20/100 left. A July 2014 consult reflected visual acuity of 20/30-2, NIPH (no improvement with pinhole) right eye, 20/200, NIPH, left eye. 20/30-2 bilaterally.

After a review of all the evidence, lay and medical, the Board finds that a rating in excess of 20 percent is not for application. Considering the degree of impairment shown in the May 2015 examination, DC 6066 directs that a 10 percent rating is warranted based on visual acuity of 20/100 in one eye and 20/40 in the other eye. However, the Board will not disturb the current 20 percent rating awarded under the former criteria.

Furthermore, there is no evidence of other eye disorders that would warrant a higher rating; there is no tuberculosis, retinal scars, glaucoma, neoplasms, nystagmus, conjunctivitis, ptosis, ectropion, entropion, lagophthalmos, loss of eyebrows, lids, or lashes, lacrimal apparatus disorders, aphakia, paralysis, pterygium, keratoconus, or corneal transplant. While there is evidence of optic neuropathy and pre-operative cataracts, the May 2015 VA examiner clearly noted upon reviewing the record that there are no residuals of the battery acid to the eyes in service, and that the cause of the Veteran's optic neuropathy is unknown. He opined that optic atrophy of the nerve head can occur for many reasons, and to diagnose one as the reason would be mere speculation at this time. This opinion was based on a review of the entire record. Also, while there are pinguecula noted in earlier examinations, these are noted to not affect vision. Moreover, no scarring is noted to be associated with the service-connected disability in the May 2015 examination report. There is no indication that the pingueculae are related to the service-connected eye disability or, if so, that they have any of the characteristic of disfigurement found at 38 C.F.R. § 4.118, DC 7800. Thus, the rating criteria contemplating these conditions are not applicable or do not support a higher rating. 38 C.F.R. § 4.79, Codes 6010-6027, 6029, 6030, 6032, 6034-6037. 

Significantly, the 2015 examiner indicated that visual field defects were associated with the optic atrophy. Again, he stated that there were no current residuals of the service-connected disability. In fact, he found both the reduced visual acuity and visual field issue to be due to the optic neuropathy/optic atrophy of the left eye. The Board finds the opinion of this ophthalmologist, who reviewed the record, to be the most persuasive evidence of the current manifestations of the service-connected eye disability. Furthermore, the regulations provide that visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present.

That being said, the Board finds that the criteria for a rating in excess of 20 percent have not been met or approximated. 

For the above reasons, the preponderance of the evidence is against a higher rating for the service-connected eye disability. The May 2015 findings and opinion of the VA ophthalmologist are highly probative as to this matter. The Veteran's corrected and uncorrected distance visual acuity has been primarily 20/40 for the right eye and 20/100 for the left eye throughout the rating period. 

Again, the Board is aware of the Veteran's credible complaints of increased severity of his symptoms of his residuals of a bilateral eye injury with evidence of early cataracts. Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code. See Robinson v. Shinseki, 557 F.3d 1355 (2009).

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1). However, the record does not establish that the rating criteria are inadequate to rate the Veteran's service-connected residuals of a bilateral eye injury with evidence of early cataracts. See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Rather, the manifestations of the Veteran's residuals of a bilateral eye injury with evidence of early cataracts are fully contemplated by the schedular rating criteria. Specifically, the rating criteria address visual and physical symptoms of eye disabilities. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is not warranted. 

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for multiple disabilities and is receiving a combined 100 percent rating in addition to special monthly compensation; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology with respect to the disability on appeal that is not already contemplated by the rating criteria and with the exception of the rating currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected residuals of a bilateral eye injury with evidence of early cataracts. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 20 percent for residuals of a bilateral eye injury with evidence of early cataracts is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


